Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, examination to proceed on five days’ notice at the place and hour stated in the notice of examination. The items with respect to which an examination of defendant is sought relate to matters as to which the plaintiff has the affirmative and the plaintiff was, under the circumstances, entitled to the examination. The fact that the plaintiff has knowledge of matters sought to be elicited by the examination is no reason for denying it. (McGrath v. Blumenthal, 220 App. Div. 781.) Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.